          Case 1:20-cv-01285-JPO Document 11 Filed 04/20/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ODAINE JACKSON,
                                Plaintiff,
                                                                     20-CV-1285 (JPO)
                        -v-
                                                                          ORDER
 HUDSON BAY’S COMPANY, et al.,
                    Defendants.


J. PAUL OETKEN, District Judge:

       Defendants were served by February 26, 2020. However, no appearance has been

entered on Defendants’ behalf, and no response to the complaint has been filed in the allotted

time. Plaintiff has not moved for a default judgment.

       Plaintiff is directed to notify the Court whether it intends to move for default judgment,

or if he has received any communication from Defendants or their counsel regarding a response

to the complaint.

       If Plaintiff fails by May 11, 2020, to either (1) file a letter concerning the status of the

case, or (2) move for default judgment against Defendants, the action may be dismissed for

failure to prosecute.

       Plaintiff is directed to serve a copy of this order by mail on Defendants.

       SO ORDERED.

Dated: April 20, 2020
       New York, New York

                                               ____________________________________
                                                          J. PAUL OETKEN
                                                      United States District Judge
